Concurring Opinion by
Mr. Justice Roberts :
I join the Court’s opinion. In my view, there is no doubt that appellant, on this Douglas appeal, allowed as if timely filed, is entitled to the Sixth Amendment protections embodied in Massiah v. United States, 377 U.S. 201, 84 S. Ct. 1199 (1964) (right to counsel during post-indictment police interrogation).
The rule of Massiah has been held to be applicable where the conviction has not “cleared the appellate *536courts on direct appeal.” United States ex rel. Allisov. New Jersey, 418 F. 2d 332, 336 (3d Cir. 1969). Sealso McLeod v. Ohio, 378 U.S. 582, 84 S. Ct. 1922 (1964). In so holding, the Third Circuit in Allison applying the rule enunciated in Linkletter v. Walker, 381 U.S. 618, 85 S. Ct. 1731 (1965) (deciding that Mapp v. Ohio, 367 U.S. 643, 81 S. Ct. 1684 (1961), was to be given retrospective effect to all cases which had not reached final disposition in the highest court authorized to review them), stated that Massiah, like Mapp, was applicable to all cases not yet finalized as of May 18, 1964 (the date of the Massiah decision).
This Court, on several occasions, has held that where a defendant has been denied his appellate rights (Douglas v. California, 372 U.S. 353, 83 S. Ct. 814 (1963)), his conviction, for purposes of Mapp, supra, is not yet “final.”* Commonwealth v. Heard, 451 Pa. 125, 301 A. 2d 870 (1973); Commonwealth v. Linde, 448 Pa. 230, 232, n.2, 293 A. 2d 62, 63 n.2 (1972) ; Commonwealth v. Ellsworth, 421 Pa. 169, 176-77, 218 A. 2d 249, 253 (1966). As this Court stated in Linde, supra: “It should be noted that although the search . . . pre-dated the decision of Mapp v. Ohio, 367 U.S. 643, 81 S. Ct. 1684 (1961), which applied the federal exclusionary rule of the Fourth Amendment to the state courts, the case of Linkletter v. Walker, 381 U.S. 618, 85 S. Ct. 1731 (1965) held the Mapp ruling applicable to any judgment not finalised, a condition that cam be said to exist only when availability of direct appeal has been exhausted, prior to June 19, 1961. See *537Commonwealth v. Ellsworth, 421 Pa. 169, 218 A. 2d 249 (1986). Since an appeal nunc pro tunc is a direct attack on the judgment of sentence, appellant gets the benefit of the Mapp ruling and its progeny” Linde, supra at 232 n.2, 293 A. 2d at 63 n.2 (emphasis added).
Obviously here, where Massiah, like Mapp, governs cases not yet “final”, appellant, having been denied his Douglas right of appeal, is entitled to relief on his Massiah claim. Most recently, this Court, in its unanimous holding in Linde, made clear that an appeal allowed as though timely filed, because of a Douglas denial of the right to appeal, “. . . is a direct attack on the judgment of sentence. . . .” Accordingly, appellant here, as in Linde, “. . . gets the benefit of the . . . [Massiah] ruling. . .

 “ ‘Final’ in the sense that the time for perfecting an appeal to the state appellate court had not expired or that an appeal had been taken but not determined or that the time for seeking a review by the U.S. Supreme Court had not expired or that a review by that Court was pending.” Commonwealth ex rel. Wilson v. Rundle, 412 Pa. 109, 117 n.4, 194 A. 2d 143, 147 n.4 (1963).